                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


DR. JAMES McKERNAN, Professor            )
                Plaintiff,               )
                                         )
v.                                       )           JUDGMENT
                                         )
                                         )           No. 4:18-CV-27-FL
GRANT B. HAYES, Dean, College of         )
Education; EAST CAROLINA                 )
UNIVERSITY; DONNA PAYNE, Vice            )
Chancellor, Legal Affairs East Carolina  )
University; CECIL STATON, Chancellor, )
East Carolina University; RON            )
MITCHELSON, Provost; DR. LINDA           )
PATRIARCA, Professor - Department of )
Special Education, Foundations and       )
Reading; MARYLYN SHEERER, Former )
Dean and Provost; CHARLES COBLE,         )
Former Dean of Education East Carolina   )
University; HENRY PEEL, Former           )
Interim Dean; DR. GREGORY ALAN           )
HASTINGS; and LAKESHA ALSTON             )
FORBES, Director, Office of University & )
Equity,                                  )
                      Defendants.        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss plaintiff’s complaint and plaintiff’s motion to
strike.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 22, 2019, and for the reasons set forth more specifically therein, that defendants’ motion to
dismiss is GRANTED.
This Judgment Filed and Entered on April 22, 2019, and Copies To:
James McKernan (via US mail) 3607 Coventry Court, Greenville, NC 27858
Catherine Faith Jordan (via CM/ECF Notice of Electronic Filing)


April 22, 2019                    PETER A. MOORE, JR., CLERK

                                    /s/ Sandra K. Collins
                                  (By) Sandra K. Collins, Deputy Clerk
